DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the post of Figures 1 and 2 (Species I) in the reply filed on July 27, 2020 is acknowledged.

Status of Claims
	Claims 36-41 are pending.

Claim Rejections - 35 USC § 102
Claims 36-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,334,671 (De Guise).
Regarding claim 36, De Guise discloses a post (see Figures 1-5 and annotated Figure 1 below) comprising:

    PNG
    media_image1.png
    598
    749
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5 of De Guise

a base member (11) and a cover member (9) having complementary snap fit formations (33, 17) by which said base member and said cover member may be connected to each other, said base member including an end wall (25), opposing first and second walls (27) that extend away from said end wall, said first and second side walls each having at least a portion which generally converges towards the other so as to form a narrow continuous opening therebetween, and opposing third and fourth walls that are connected to a respective one of said first and second walls whereby said first wall is located between said third wall and said end wall and said second wall is located between said fourth wall and said end wall;

at least one opening (see Figures 2 and 5, where the post extends through the cover member and into the base member) formed through said end wall of said base member and/or said end wall of said cover member, said one or more openings being adapted to receive therein an end portion of one or more slats or rails, and whereby said end portion is retained between said first and second side walls of said base member by engagement with said narrow continuous opening (see Figures 2 and 5).
Regarding claim 37, De Guise discloses said third and fourth walls of said base member (11) each have distal end portions that both extend away from said end wall of said base member and diverge away from one another, and whereby said distal end portions each engage one of said first and second side walls (15) of said cover member (9) or said end wall of said cover member (see Figure 5).
Regarding claim 38, De Guise discloses said snap fit formations (33, 17) include inwardly projecting lips (17) formed along said first and second side walls (15) of said cover (11) and complementary rebates (33) formed in outer edge portions of said end wall of said base member (9).
Regarding claim 39, De Guise discloses said first and second side walls (27) of said base member (11) are formed with outwardly disposed first grooves (33) that receive corresponding inwardly projecting first lips (17) of said first and second side walls (15) of said cover member (9).
Regarding claim 40, De Guise discloses said base member (11) and said cover member (9) comprise aluminum extrusions (see column 3, lines 5-7).
Regarding claim 41, De Guise discloses a fence panel assembly (1) comprising a pair of posts according to claim 36 with a plurality of slats (7) disposed therebetween and with opposed ends of the slats being respectively clamped between first and second side walls of each of said base members (see Figures 1 and 2).

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. In the reply, Applicant asserts new claim 36 defines a novel post in the light of De Guise. To support this assertion, Applicant contends the Examiner mixed up the components of De Guise in setting forth the previous rejection. Applicant provides an annotated drawing showing the components of the instant invention as well as annotated drawing of how Applicant interprets De Guise. The Examiner notes there was no mix up between components when reviewing Applicant’s drawings, as they were interpreted as shown in Applicant’s annotated drawing. The Examiner further notes there is nothing in the claim language that precludes the member 11 of De Guise being interpreted as the base member and the member 9 being interpreted as the cover member. In fact, this structure is similar to Applicant’s in that the base member is fitted inside the cover member. In an attempt to remedy any confusion, the Examiner has provided an annotated Figure above to more clearly show the Examiner’s interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 9, 2021